F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                       UNITED STATES CO URT O F APPEALS
                                                                     August 16, 2006
                                      TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                      Clerk of Court


 U N ITED STA TES O F A M ER ICA,

           Plaintiff-Appellee,

 v.                                               Nos. 05-4241 and 05-4248
                                                          (D. Utah)
 ROBERT W ISNIEW SKI,                            (D.C. No. 2:03-CR-390-DB)

           Defendant-Appellant.

 ----------------------------------

 U N ITED STA TES O F A M ER ICA,

           Plaintiff-Appellee,

 v.

 EDD Y G AM EZ,

           Defendant-Appellant.




                                 OR D ER AND JUDGM ENT *




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRISCO E and HA RTZ, Circuit Judges, and KR IEGER , District Judge. **


      In this consolidated appeal, Eddy Gamez and Robert W isniewski contend

that the trial court erred in denying their motions to suppress evidence seized from

a truck during a traffic stop. In specific, they argue that the trial court erred in

finding that the observations of Sgt. M angelson, who conducted the stop,

constituted reasonable suspicion to detain the driver of the truck, M r. W isniew ski,

beyond the time necessary to verify his license and the vehicle’s registration.

Thus, they contend that evidence obtained during a search that grew out of the

unlawful detention should be suppressed. 1 W e exercise jurisdiction pursuant to 28

U.S.C. § 1291 and affirm.




       **
          The Honorable M arcia S. Krieger, United States District Judge for the
District of Colorado, sitting by designation.
       1
          M r. W isniewski and M r. Gamez do not challenge the validity of the
initial traffic stop, nor do they contend that M r. W isniewski’s consent to search
the truck was invalid. Indeed, they make no specific argument as to why the
evidence seized from the truck should be suppressed in light of M r. W isniewski’s
consent to search the truck.
        W hen there has been a Fourth Amendment violation, a consent to search
which follows the violation can nevertheless be valid. See United States v.
M elendez-G arcia, 28 F.3d 1046, 1053 (10th Cir. 1994). In such circumstances,
we consider whether there was a break in the causal connection between the
constitutional violation and the evidence obtained. See id. Neither M r.
W isniewski nor M r. Gamez specifically contend that the consent to search was
tainted by the alleged Fourth Amendment violation.

                                           -2-
                                      I. Facts

      M r. W isniewski filed a motion to suppress evidence obtained during a

search of a truck he had been driving along I-15 near Nephi, Utah. He argued,

inter alia, that the officer who conducted the stop lacked reasonable suspicion to

detain him after his driver’s license and the truck’s registration had been cleared

through dispatch. By separate motion, M r. Gamez joined in M r. W isniewski’s

motion.

      The Government opposed the motions. It argued that M r. W isniewski and

M r. Gamez both lacked standing to challenge the search of the truck, and that M r.

W isniewski’s detention was supported by reasonable suspicion.

      Following four evidentiary hearings on the motion, the trial court found the

following facts. 2 W ith one exception, specified below , these findings are

unchallenged.

      At 9:30 a.m. on M ay 22, 2003, Sergeant Paul M angelson of the Utah

Highway Patrol was monitoring traffic on I-15 south of Nephi, Utah, from a

crossover in the median of the interstate. He observed a black pickup truck

heading northbound on the interstate. His radar gun indicated that the truck was

traveling at 63 m.p.h., well below the 75 m.p.h. speed limit, but he observed that


       2
        Evidentiary hearings were held on August 7, 2003, August 12, 2003,
October 23, 2003 and July 20, 2004.

                                         -3-
the driver appeared to be “glued” to the steering wheel. Believing that the driver

was impaired by fatigue or something else, he began to follow the truck.

      Sgt. M angelson then observed the truck cross the lane divider on the right-

hand side of the interstate several times. He pulled up next to the truck, noticed

that the driver seemed to be “in a trance” and was still “glued” to the steering

wheel, and signaled for the truck to stop in order to investigate whether the driver

was overly tired.

      After the truck stopped, Sgt. M angelson approached it from the passenger

side and asked the sole occupant, Robert W isniewski, for his driver’s license and

the vehicle’s registration. M r. W isniewski produced an Indiana driver’s license

and a registration document from Indiana. Sgt. M angelson observed that M r.

W isniew ski appeared nervous, his hand was trembling, he appeared to have trouble

speaking because his mouth was “dry,” and his stomach was “visibly churning.” 3

Sgt. M angelson described M r. W isniewski as appearing “scared to death.”

      According to its registration, the truck was not owned by M r. W isniewski

but instead was owned by Eddy Gamez. 4 Sgt. M angelson asked M r. W isniewski

       3
         Both M r. W isniewski and M r. Gamez contend that this factual finding
was clearly erroneous because it is anatomically impossible for a stomach to
“visibly churn.” The Government does not address this contention.
       4
        M r. Gamez lived in California but he stored the truck at the home of a
friend named “Socio” in Indiana. At one point, M r. Gamez stated during a
                                                                      (continued...)

                                          -4-
who owned the truck; M r. W isniewski identified “Eddy” as the owner but

stumbled over Eddy’s last name, identifying it as something other than Gamez.

      Sgt. M angelson inquired as to why M r. W isniewski was driving the truck.

M r. W isniewski responded that Eddy was a friend who had loaned him the truck.

Sgt. M angelson then asked M r. W isniewski where his trip had originated. M r.

W isniewski responded that he had been in Las Vegas looking for construction

work. Sgt. M angelson had doubts about this answer because M r. W isniewski’s

hands did not appear to be those of a construction worker – they were smooth,

rather than rough and calloused.

      Sgt. M angelson detected a “very strong” odor of air freshener and observed

a cell phone, road atlas and radar detector in the truck. He saw very little luggage

and no construction tools in the cab of the truck, but he could not determine

whether such items were present in the covered truck bed. Sgt. M angelson asked

M r. W isniewski to exit the truck to perform sobriety tests. The results of these

tests indicated that M r. W isniew ski was fatigued but not intoxicated or physically

impaired.

      After conducting the sobriety tests, and based upon his experience and


      4
      (...continued)
recorded conversation with his attorney that he agreed to let M r. W isniewski
borrow the truck to look for work. He later testified that the cocaine found in the
truck was his and that M r. W isniewski was transporting it as a favor to him.

                                          -5-
training as a highway patrol trooper and drug interdiction specialist, Sgt.

M angelson suspected that M r. W isniew ski was transporting contraband. 5 Sgt.

M angelson escorted M r. W isniewski to his patrol car. He patted him down for

weapons, then seated him in the patrol car while he verified the driver’s license

and whether the truck was reported stolen. 6 W hile sitting in the patrol car, M r.

W isniewski volunteered that he had been arrested five times for driving under the

influence. The dispatcher reported that his driver’s license was valid and that

there was no report of the truck being stolen.

      At this point, M r. W isniew ski asked whether he was free to go. 7 Sgt.

M angelson answered that M r. W isniewski was not free to leave because he


       5
        At the time of his encounter with M r. W isniewski, Sgt. M angelson had
worked for the Utah Highway Patrol for approximately 37 years. He had
specialized training in highway drug interdiction, was a member of a drug
interdiction team, and trained other law enforcement officers in drug interdiction
techniques. He testified that the use of third-party vehicles was comm on in drug
smuggling and that drug traffickers many times are unable to provide the correct
name of a vehicle’s registered owner. He also testified that he would have
expected M r. W isniewski to know the name of the registered owner of the truck
because it was relatively new and in good condition. He further testified that air
fresheners are used by drug traffickers to mask the scent of drugs.
       6
       M r. W isniewski contends that this pat-down search was illegal. However,
nothing was found during that search to suppress.
       7
         The trial court made no findings with regard to the length of the
detention up to this point or thereafter. The appellants do not contend that the
length of the detention was unreasonable, only that it was not supported by
reasonable suspicion after verification of M r. W isniewski’s identity and the
truck’s registration.

                                          -6-
believed that M r. W isniewski was transporting drugs. Sgt. M angelson stated that

he wanted to search the truck. M r. W isniewski denied transporting drugs but

authorized Sgt. M angelson to “go ahead” and search the truck. At no time in their

conversation did Sgt. M angelson raise his voice, threaten M r. W isniewski, move

closer to him, point at him, or touch him.

      M r. W isniewski exited the patrol car. Another officer, Trooper Kelsey,

arrived, and assisted Sgt. M angelson in searching the truck. They found 134

bricks of cocaine, each weighing 1 kilogram, contained in four duffle bags and a

suitcase. They arrested M r. W isniewski.

      Based upon these facts, the trial court denied the motions to suppress. It

concluded that (1) M r. W isniewski had standing to challenge the search of the

truck because he was in lawful possession and control of it at the time of the

search; (2) M r. Gamez, as the truck’s owner and as owner of the cocaine, also had

standing to challenge the search; (3) Sgt. M angelson had reasonable suspicion to

believe that M r. W isniewski was involved in criminal activity sufficient to justify

his detention; (4) M r. W isniewski’s consent to search the truck was valid; and

(5) Sgt. M angelson lacked probable cause to search the truck under the automobile

exception to the warrant requirement. 8


       8
           The parties do not challenge the trial court’s determination that Sgt.
                                                                         (continued...)

                                            -7-
      W ith regard to reasonable suspicion, the trial court broke its analysis into

three stages: (1) from the initial stop to the conclusion of the field sobriety tests;

(2) from the conclusion of the field sobriety tests to the moment when the

dispatcher informed Sgt. M angelson that the driver’s license was valid and the

truck was not stolen; and (3) from the dispatcher’s report to the moment when M r.

W isniew ski consented to the search of the truck. In this appeal, the challenge is

limited to stage 3. W ith regard to stage 3, the trial court concluded that there was

reasonable suspicion to detain M r. W isniewski because he appeared to be

extremely nervous, the truck was registered to a third party whose name M r.

W isniew ski could not pronounce, there was a very strong odor of air freshener in

the truck, M r. W isniew ski’s travel plans w ere implausible because his hands did

not appear to be those of a construction worker, there were a cell phone, atlas and

radar detector in the truck, and there was no luggage in the truck’s main

compartment. In its analysis, the trial court declined to consider that M r.

W isniew ski was traveling from a “source city” as a factor favoring reasonable

suspicion.

      M r. W isniewski was initially indicted on a single count of Possession of




      8
      (...continued)
M angelson lacked probable cause to search the truck. Therefore, we do not
address this issue.

                                           -8-
Cocaine W ith Intent to Distribute, in violation of 21 U.S.C. § 841(a)(1), and aiding

and abetting the same in violation of 18 U.S.C. § 2. Because the cocaine and its

containers revealed the presence of M r. Gamez’ fingerprints, the Government

obtained a two-count superceding indictment. It charged both M r. W isniewski and

M r. G amez with: (1) Conspiracy to Distribute Cocaine in violation of 21 U.S.C. §

846; and (2) Possession of Cocaine W ith Intent to Distribute, in violation of 21

U.S.C. § 841(a)(1), and aiding and abetting the same in violation of 18 U.S.C. § 2.

Following the denial of their suppression motions, both M r. W isniewski and M r.

Gamez entered conditional guilty pleas to Count 2. M r. W isniewski was sentenced

to 108 months imprisonment and 5 years of supervised release. M r. Gamez was

sentenced to 156 months imprisonment and 5 years of supervised release.




                                      II. Discussion

      On appeal, M r. W isniewski and M r. Gamez contend that the trial court erred

when it concluded that Sgt. M angelson’s observations constituted reasonable

suspicion to detain M r. W isniewski after the dispatcher reported that his driver’s

license was valid and that the truck was not stolen. They allege two errors in

particular: (1) that it was clear error for the trial court to find that M r.

W isniew ski’s stomach was “visibly churning;” and (2) that the trial court erred in

concluding that the information known to Sgt. M angelson gave rise to reasonable

                                            -9-
suspicion sufficient to extend M r. W isniewski’s detention beyond verification of

his license and the vehicle’s registration.

      As to the second contention, the appellants argue that many of the factors

relied upon by the trial court were consistent with innocent travel and should not

have been given any weight in the determination of reasonable suspicion. In

specific, they assert that the trial court’s consideration of M r. W isniewski’s

nervousness was improper because it was not out of the ordinary. They also argue

that the truck’s ownership by M r. Gamez did not contribute to reasonable

suspicion because M r. W isniewski demonstrated that he was entitled to operate the

truck and simply mispronounced M r. Gamez’ name. They also contend that the

single air freshener did not contribute to reasonable suspicion because it could be

combined only with other innocent factors. They further note that Sgt. M angelson

did not take a close look at M r. W isniewski’s hands to confirm the absence of

callouses, not all construction work causes roughening of the hands, and the

absence of callouses is consistent with being an unemployed construction worker.

They point out that people who are traveling comm only possess road atlases, radar

detectors, and cell phones, and argue that these items can only be given an

innocent connotation. Finally, they assert that the absence of luggage in the cab of

the truck was meaningless because there was a covered cab where luggage could

be stored.

                                          -10-
      The G overnment does not respond to the assertion that the trial court’s

factual finding of a “visibly churning” stomach was clearly erroneous. It

responds only that there was reasonable suspicion to detain M r. W isniewski. 9 In

particular, it argues that the following factors contributed to reasonable suspicion

– M r. W isniewski did not own the truck and could not pronounce the name on the

registration, the strong odor of air freshener, M r. W isniewski’s extreme

nervousness, the fact that M r. W isniewski appeared to be sleepy, because

individuals w ho transport drugs typically “drive straight through to their

destination,” M r. W isniewski’s failure to acknowledge the troopers as he drove

past them on the interstate, the absence of callouses on M r. W isniewski’s hands,

which suggested that he was not a construction worker, making his travel plans

implausible, the fact that M r. W isniewski was driving from a “source city” along a

drug pipeline, the absence of luggage in the passenger compartment, and the

presence of a cell phone, atlas and radar detector in the truck.

      In evaluating the trial court’s ruling on the suppression motion, “we

consider the totality of the circumstances and view the evidence in a light most




       9
         The Government also argues that M r. Gamez lacks standing to challenge
M r. W isniewski’s detention. M r. Gamez contends that the Government has not
properly raised the issue of standing on appeal. Because standing to make a
Fourth Amendment challenge is not jurisdictional, w e decline to address it. See
United States v. DeLuca, 269 F.3d 1128, 1135 (10th Cir. 2001).

                                         -11-
favorable to the government.” United States v. Long, 176 F.3d 1304, 1307 (10th

Cir. 1999). To the extent that the trial court’s factual findings are challenged, we

review them for clear error. See United States v. Sims, 428 F.3d 945, 951 (10th

Cir. 2005). W e review the trial court’s legal conclusions de novo. See id.

      The Fourth Amendment to the United States Constitution provides that:

             The right of the people to be secure in their persons,
             houses, papers, and effects, against unreasonable
             searches and seizures, shall not be violated, and no
             W arrants shall issue, but upon probable cause, supported
             by Oath or affirmation, and particularly describing the
             place to be searched, and the persons or things to be
             seized.

This A mendment protects individuals from being subjected to unreasonable

searches and seizures. See Pennsylvania v. M imms, 434 U.S. 106, 108-09 (1977).

The reasonableness of the search or seizure depends upon a balance between the

public interest and the individual’s right to be free from arbitrary interference

from law enforcement officers. See id. at 109.

      As we have stated in numerous opinions, a traffic stop is a seizure for

purposes of the Fourth Amendment. See, e.g., United States v. W illiams, 271 F.3d

1262, 1266 (10th Cir. 2001); United States v. Hunnicutt, 135 F.3d 1345, 1348

(10th Cir. 1998). However, it is more akin to an investigative detention than to a

custodial arrest. See Williams, 271 F.3d at 1266. Thus, the principles enunciated

in Terry v. Ohio, 392 U.S. 1 (1968) are applicable.

                                          -12-
      W e have addressed the permissible parameters of a continued detention in

the scope of a traffic stop in several prior rulings. If the reasonableness of the

initial detention is not challenged, then the issue is whether the continued

detention was reasonably related in scope to the circumstances which first justified

the detention. See William s, 271 F.3d at 1266 (citing Terry). To assess its

reasonableness, we look at the length of the detention and the manner in which it

was carried out. See id. at 1267 (quoting from United States v. Holt, 264 F.3d

1215, 1230 (10th Cir. 2001)). During a routine traffic stop, an officer may request

a driver’s license and vehicle registration, run a computer check, and issue a

citation for the traffic violation. See W illiam s, 271 F.3d at 1267-68. Ordinarily,

once a driver has complied and been cleared or given a citation, he must be

allowed to proceed on his way without further delay by the law enforcement

officer for additional questioning. See United States v. Guzman, 864 F.2d 1512,

1519 (10th Cir. 1988), overruled in part on other grounds, United States v.

Botero-Ospina, 71 F.3d 783 (10th Cir. 1995). To extend the traffic stop after

completion of the verification process, the law enforcement officer must have

either the consent of the detainee or an objectively reasonable and articulable

suspicion that criminal activity has occurred or is occurring. See Williams, 271

F.3d at 1268; Hunnicutt, 135 F.3d at 1349.

      As the Supreme Court explained in United States v. Arvizu, 534 U.S. 266,

                                          -13-
274 (2002), reasonable suspicion is an abstract concept which cannot be reduced to

a “neat set of legal rules.” (Internal quotations and citations omitted). It exists

when there is a “particularized and objective basis for suspecting criminal

activity.” United States v. Tucker, 305 F.3d 1193, 1200 (10th Cir. 2002). In

determining whether an officer possessed reasonable suspicion, we review the

totality of the circumstances and consider both the quantity of information

possessed by the law enforcement officer and its reliability. Id.; see also Arvizu,

534 U.S. at 274. In such analysis, we do not evaluate the facts in isolation and

instead construe them together to discern whether an officer could objectively and

reasonably suspect that criminal activity was afoot. See Arvizu, 534 U.S. at 274 .

      An “inchoate and unparticularized suspicion or ‘hunch’ is insufficient” to

support reasonable suspicion. See United States v. Hall, 978 F.2d 616, 620 (10th

Cir. 1992) (internal quotations and citations omitted). However, reasonable

suspicion may be premised upon information which is less reliable than that

required to establish probable cause. See Tucker, 305 F.3d at 1201.       Factors

which are not proof of any illegal conduct and which are consistent with innocent

travel may also contribute to a reasonable suspicion. United States v. Valles, 292

F.3d 678, 680 (10th Cir. 2002) (quoting United States v. Sokolow, 490 U.S. 1, 9

(1989)). Such factors may include the absence of luggage, ownership of the

vehicle by a third party, an odor of air freshener, and implausible travel plans. See

                                          -14-
United States v. M endez, 118 F.3d 1426, 1431 (10th Cir. 1997); Hunnicutt, 135

F.3d at 1349; United States v. Santos, 403 F.3d 1120, 1129 (10th Cir. 2005);

United States v. Salzano, 158 F.3d 1107, 1114 (10th Cir. 1998). However, such

facts may be given little or no weight if they are susceptible to varying

interpretations, i.e., the absence of luggage in the backseat of a car has little

significance when the car has a trunk. See Mendez, 118 F.3d at 1431.

      The trial court considered many observations by the officer in determining

that there was reasonable suspicion to detain M r. W isniewski after the dispatcher

cleared his driver’s license and the truck’s registration. Although we might have

accorded individual observations different significance than did the trial court,

when taken together, they were sufficient to amount to reasonable articulable

suspicion.

                                    III. Conclusion

      The trial court’s denial of the motions to suppress is AFFIRM ED.




                                                  Entered for the Court


                                                  M arcia S. Krieger
                                                  District Judge




                                           -15-